DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/22/2020 has been entered. Claims 1 and 4-14 are pending. Claims 4-5 and 7-14 have been withdrawn. Claims 2 and 3 have been canceled. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa et al., (US20140272671) hereinafter Handa.
Regarding Claim 1, Handa discloses a fuel cell vehicle (Handa [0003]) comprising: a fuel cell that generates power by a reaction between a fuel gas and an oxidizing gas (Handa [0005]); 
a fuel tank “30” (fuel storage unit) that is capable of storing the fuel gas (Handa [0046]); 
a filling controller ECU “44” (Handa [0050]) that acquires information on the fuel tank “30” since it monitors the state of the tank “30” (Handa [0050]) via pressure sensor “49” and temperature sensor “50” (Handa [0053]) and transmits the information on the fuel tank as an infrared signal related to the storage tank “30” status (Handa [0080]) as transmission information;
a vehicle-side transmitter element “34” (Handa [0080]) to be driven by a drive signal “f” (Handa [0054]) that is a train of binary pulses of 5V and 0V (Handa [0066]) reading on a drive voltage, to emit an 
a drive signal generator “56” (Handa [0080]), or drive section, that receives the transmission information and applies the drive voltage (drive signal “f” from the controller “44”, Handa [0080], see also Fig. 1) to the transmitter element “34” (Handa Fig. 1) such that the wireless signal (Handa [0080]) is set based on the transmission information (Handa [0054]) via pressure, temperature, and state of charge values (Handa [0054]);
a detection section (recording unit “60” and information processor “52”) provided between the drive section “56” and the transmitter element “34” (Handa Fig. 1, since it is in a loop constantly recording and processing the data going to and from the drive section “56”) to detect the drive voltage “f” that is applied to the transmitter element “34” since it detects and records the encoded data “d” processed by the information processor “52” and the drive signal “f” generated by the drive signal generator “56” (Handa [0081]), thus it is able to detect the drive voltage “f” applied to the transmitter element.
a response data transmitter that transmits response data “f” going to the recording unit “60” (Handa [0081], Fig. 1, signal “f” going to recording unit “60”) to the processor “52” (Handa Fig. 1, signal “f” goes to the recording unit and recording unit is connected to the processor “52”), which is part of controller “44” (Handa Fig. 1), response data “f” that indicated the drive voltage “f” detected by the detection section (recording unit “60”, processor “52”) (Handa [0080]), and wherein
the controller “44” is provided with a response data receiver (recording unit) “60” (Handa [0081]) that acquires and records the response data “f” transmitted from the response data transmitter (Handa Fig. 1, “f” going to recording unit “60”).
The Examiner notes that the phrase “the controller “44” determines based on the response data and the transmission information whether an abnormality occurs between the transmission of the 
Regarding Claim 6, Handa discloses all of the claim limitations as set forth above. Handa further discloses wherein the controller “44” causes the communication section to stop transmission to the external station “12” via an abort signal “Sa” (Handa [0076]-[0077]) created by abort signal generator “54” (Handa [0054]) when the abnormality has been determined by the abnormality detector “52”, for example, if temperature is in excess of a predetermined threshold value (Handa [0077]). The Examiner notes that this claim is a recitation of intended use that is not given much patentable weight. Since the controller system of Handa is capable of determining an abnormality and stopping transmission via an abort signal from the communication section, the claim limitations are met.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Handa does not disclose a detection section provided between the drive section and the transmitter element to detect the drive voltage or drive current that is applied to the transmitter element, and does not disclose wherein a drive voltage or drive current is applied to the vehicle side transmitter. 
The Examiner submits that Handa does disclose wherein the drive signal “f” applied to the vehicle side transmitter “34” is in the form of a binary pulse of 0V and 5V, which reads on a drive voltage. The Examiner further submits that the recording unit “60” and information processor “52” together reading on a detection section since it detects the drive voltage “f” from the drive section “56” is in a feedback loop between the drive section and the transmitter element “34” detecting and processing drive signal “f” (Handa [0081]). 
The Applicant further argues wherein Handa does not disclose wherein the controller determines based on response data and transmission information whether an abnormality has occurred, rather is based on pressure and temperature values represented by encoded data (d), not from the transmission of the encoded data (d) to the drive section “56” and/or application of the drive signal (f) to the vehicle side transmitter “34”.
The Examiner submits that this limitation is a recitation of intended use that is not given patentable weight. Since the prior art discloses the controller and all corresponding components, and further even recites the use of gathering data and determining whether an abnormality has occurred, it is taken that the controller of the prior art is capable of the recited limitation.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohtani et al., (US20130004879) hereinafter Ohtani. Ohtani teaches a fuel cell system wherein the fuel cell tank “22” and fueling station “30” are able to communicate with one another via controller “25” and communication line “36” (Ohtani [0051], see also Fig. 2) and a control unit “15” that controls the controller “25” of the fuel supply unit (Ohtani [0054]).
Wake et al., (US20140295305) hereinafter Wake. Wake teaches a fuel cell system and external fueling station “9” (Wake abstract) wherein the filling controller ECU has a driver “68” controlling an infrared (wireless) transmitter “66” (Wake [0090]), see also Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIRSTEN B TYSL/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722